PER CURIAM.
Appellee, Jovanek Miller, was sentenced to time served for violation of probation and six months in county jail for burglary of a conveyance. The trial court sentenced Miller for both offenses on the same day but utilized two separate guideline score-sheets to calculate the sentences. The State appeals on the ground that the trial court erred in failing to use one scoresheet for all of the offenses pending before the court at the time of sentencing. We agree. Because both of Miller’s offenses fell under the same version of the sentencing guidelines, the trial court should have utilized one guideline scoresheet. See Fla. R.Crim. P. 3.703(d)(2); Harris v. State, 619 So.2d 1043, 1044 (Fla. 4th DCA 1993).
Reversed and remanded for resentenc-ing.
WARNER, C.J., FARMER and STEVENSON, JJ., concur.